1

2

3

4

5

6
                               UNITED STATES DISTRICT COURT
7
                                      DISTRICT OF NEVADA
8
                                                 ***
9
     ARMANDO RAMIREZ,                                Case No. 3:13-cv-00025-MMD-CBC
10
                                       Petitioner,                    ORDER
11          v.
12
     BAKER, et al.,
13
                                   Respondents.
14

15          Petitioner has filed an unopposed but untimely fourth motion for extension of time.
16   (ECF No. 72.) The request apparently is for a seven-day extension past the expired
17   deadline to file a supplemental reply, although the motion refers twice also to a 30-day
18   extension. The motion states that counsel inadvertently calendared the wrong response
19   date and that the requested extension will be the final one sought. Untimely extension
20   requests do not promote the efficient administration of justice, as the Court had resumed
21   work on the file after the deadline expired. The Court will grant this one last untimely, and
22   brief, extension request sought; but no further extensions of time will be forthcoming.
23          It is therefore ordered that Petitioner’s motion for extension of time (ECF No. 72)
24   is granted, and the time to file a supplemental reply is extended to July 25, 2019.
25          DATED THIS 23rd day of July 2019.
26
27                                                     ________________________________
                                                       MIRANDA M. DU
28                                                     UNITED STATES DISTRICT JUDGE
